DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "one food inspection device," and "one illumination device" in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The ”one food inspection device” is described in the specification as a photodetector and processor (see pages 5-7).
The ”one illumination device” is described in the specification as LED or UV light (see pages 3-4).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In dependent claims 27 and 28, the limitations "a household appliance," and "a food inspection device" respectively are simply copied from the independent claim 15 and hence the dependent claims do not add any further limitations to the household appliance and food inspection device of claim 27.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17, 19, and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min (US 2007/0104841 A1).
In regards to claim 15, Min teaches a household appliance device or household refrigeration appliance device (refrigerator, see fig. 1 and paragraph 70), comprising: at least one storage space (compartments of refrigerator, see fig. 1); at least one food inspection device (optical sensor, see paragraph 34 and controller 280, see paragraph 77) for determining at least one food parameter of at least one item of food disposed in said at least one storage space (controlling temperature of the food, see paragraph 77) at least by spectral analysis (by using irradiation devices, UV and infrared rays, see paragraphs 77-81); said at least one food inspection device including at least one illumination device (LEDs, see paragraph 31) for at least determining the at least one food parameter and illuminating at least part of said at least one storage space (see fig. 16 and paragraph 83); said at least one food inspection device using at least a wavelength- selective illumination provided by said at least one illumination device (abstract) to carry out a spectral analysis of the at least one item of food (switching wavelength of light irradiated to the food, see paragraphs 32, 38-41 and 44); and said at least one illumination device having a plurality of LEDs disposed in an array and acting together to output electromagnetic radiation (see paragraph 83 and figs. 4, 10, and 16) in a wavelength band of 250 nm to 1200 nm (wavelength of 500 nm to 770 nm, see paragraphs 79-80).
In regards to claim 17, Min teaches that the at least one illumination device has at least two LEDs disposed in said array (LED array 231, see figs. 5, 6, and paragraphs 16, 18, 83, and 137).
In regards to claim 19, Min teaches that each of said plurality of LEDs disposed in said array in said at least one illumination device is configured to be controlled at least partially independently of one another (red, greed, white, different color LEDs used in the array, see figs. 5, 6 and paragraphs 92-93).
In regards to claim 21, Min teaches that at least one food inspection device includes at least one sensor device having at least one photodetector element (optical sensor 300) for at least determining a food parameter (see paragraphs 157-161 and 166) in order to record at least one electromagnetic radiation from a detection range in said at least one storage space (see paragraphs 161-162 and 170).
In regards to claim 22, Min teaches that at least one photodetector element is an image sensor element for at least detecting at least one image (optical sensor 300 having light transmitting and receiving portions to sense the presence of vegetables in the container, see paragraph 159).
In regards to claim 23, Min teaches that said image sensor element of said at least one sensor device of said at least one photodetector element is free of optical filters (optical sensor 300 contains no filters, see paragraph 159).
In regards to claim 24, Min teaches that said image sensor element of said at least one sensor device of said at least one photodetector element is free of at least one of UV or IF filters (optical sensor 300 contains no filters, see paragraph 159).
In regards to claim 25, Min teaches that the at least one food inspection device includes at least one computing unit (controller 280 determines temperature and controls temperature, see paragraph 77) for determining a food parameter of the at least one item of food disposed in a detection range by processing at least one item of sensor information from the detection range (on/off time of the LEDs is controlled to switch light emitting color, see paragraph 137; Also avoid increase in temperature of the vegetable box after controller determines that the vegetable is not present, see paragraphs 175, 161).
In regards to claim 26, Min teaches determining at least one food parameter for calculating at least two different items of image information to generate a virtual spectral profile (using humidity and temperature parameters, see paragraphs 75, and 77; and using different colors to display information about different foods with different selection button, see paragraphs 129-132).
In regards to claim 27, Min teaches a household appliance, comprising at least one household appliance device (refrigerator, see fig. 1 and paragraph 70).
In regards to claim 28, Min teaches a food inspection device for a household appliance device (optical sensor, see paragraph 34 and controller 280, see paragraph 77; for determining at least one food parameter of at least one item of food disposed in said at least one storage space by controlling temperature of the food, see paragraph 77).
In regards to claim 29, Min teaches a method of operating a household appliance device or household refrigeration appliance device (refrigerator, see fig. 1 and paragraph 70) having at least one storage space (compartments of refrigerator, see fig. 1), the method comprising the following steps: 
providing at least one food inspection device (optical sensor, see paragraph 34 and controller 280, see paragraph 77) including at least one illumination device having a plurality of LEDs (LEDs, see paragraph 31) disposed in an array (see figs. 5-6); using the at least one food inspection device to determine a food parameter of at least one item of food at least by spectral analysis (controlling temperature of the food, see paragraph 77 and using irradiation devices, UV and infrared rays for food analysis, see paragraphs 77-81); using the at least one illumination device to illuminate the at least one item of food to at least determine the food parameter (see fig. 16 and paragraph 83); using the at least one food inspection device to carry out a spectral analysis of the at least one item of food at least by a wavelength-selective illumination by using the at least one illumination device (see abstract; and switching wavelength of light irradiated to the food, see paragraphs 32, 38-41 and 44); and using the plurality of LEDs together to output electromagnetic radiation (see paragraph 83 and figs. 4, 10, and 16) in a wavelength band of 250 nm to 1200 nm (wavelength of 500 nm to 770 nm, see paragraphs 79-80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min as applied to claim 15 above and further in view of Shatalov (US 2017/0368215 A1).
In regards to claim 16, Min does not explicitly teach electromagnetic radiation in a defined wavelength band of at most 100 nm in at least one exposure period.
However, Shatalov teaches that the at least one food inspection device determines said at least one food parameter by using said at least one illumination device at least to illuminate with electromagnetic radiation in a defined wavelength band of at most 100 nm in at least one exposure period (ultraviolet radiation or electromagnetic radiation of wavelength from 10 nm to 400 nm, for a set time, see paragraphs 65, 78).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electromagnetic radiation of wavelength 10 nm to 100 nm as taught by Satalov for illumination of food items in the apparatus of Min in order to monitor combination of gases and presence of microorganisms on the food products.
In regards to claim 18, Min teaches that the at least one illumination device has plurality of LEDs disposed in said array (LED array 231, see figs. 5, 6, and paragraphs 16, 18, 83), which emit electromagnetic radiation of varying wavelengths (see paragraphs 79-80).
 Min does not explicitly teach that the light emission spectrum is of at most 50 nm.
However, Shatalov teaches that the at least one food inspection device determines said at least one food parameter by using said at least one illumination device at least to illuminate with electromagnetic radiation in a defined wavelength band of at most 100 nm in at least one exposure period (ultraviolet radiation or electromagnetic radiation of wavelength from 10 nm to 400 nm, for a set time, see paragraphs 65, 78).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electromagnetic radiation of wavelength 10 nm to 50 nm as taught by Satalov for the arrays of light at Min for illuminating food items in the apparatus of Min in order to monitor combination of gases and presence of microorganisms on the food products.
In regards to claim 20, Min teaches that two of said plurality of LEDs disposed in said array in said at least one illumination device are mutually adjacent in terms of wavelength (green next to white or red, in the array of figs. 5-6).
Min does not explicitly teach that the wavelength spacing of at most 100 nm is present between two devices.
However, Shatalov teaches that the at least one food inspection device determines said at least one food parameter by using said at least one illumination device at least to illuminate with electromagnetic radiation in a defined wavelength band of at most 100 nm in at least one exposure period (ultraviolet radiation or electromagnetic radiation of wavelength from 10 nm to 400 nm, for a set time, see paragraphs 65, 78).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electromagnetic radiation of wavelength 10 nm to 50 nm as taught by Satalov for the arrays of light at Min for illuminating food items in the apparatus of Min in order to monitor combination of gases and presence of microorganisms on the food products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763